Supreme Court—•
Joseph Campan admr | of Dennis Campan de1 vs [ David C. McKinstry &c J
And the said Joseph admr as aforesaid as to the said Rejoinder of the said David to the said replication of him the said Joseph to the said sixth plea of the said David saith That he by reason of any thing by the said David in that Rejoinder above alleged ought not to be barred from having or maintaining his aforesaid action thereof against him the said David Because he saith That said prison bounds in said Rejoinder mentioned had been laid off and assigned by metes and bounds around or adjoining the County Jail of said County of Wayne, as aforesaid, before the time of the adoption of the said Act entitled “An Act regulating prison bounds,” towit at the County aforesaid— Without this that said writing obligatory was taken by colour of office, or for the purpose in said Rejoinder alleged— And this he the said plaintiff prays may be enquired of by the Country &c
Alex. D. Fraser
Atty for plff